Title: List of Officers in the Virginia Regiment, 26 May 1757
From: Withers, William
To: 



[c.26 May 1757]

	
Ct. Hogg
Augt 14th 175⟨5⟩
Lt McNeil Augt 175⟨5⟩
18th
Ct. Mercer
15th
Lt Starke
19
Ct. Waggoner
16
Lt Bullett
20
Ct. Steuart
18
Lt Stewart
21
Ct. Cocke
19
Lt Blagg
22
Ct. Savage
20
Lt Fraizer
23d
Ct. Bronaugh
21
Lt Eustace
25
Ct. Mercer
22
Lt Lomax
26
Ct. Lewis
23
Lt Steenburgen
27
Ct. Woodward
25
Lt Williams
28
Ct. Spotswood
26
Lt Brokenburg
29
Ct. Harrison
27
Lt Campbell
30
Ct. Chs Lewis
30
Lt Hall
Septr—1st
Ct. Peachy
Septr—1st
Lt Lowry
2d
Ct. Bell
3d
Lt King
3
Ct. McKenzie
4
Lt Baker
4

Ensigns

Buckner
Aug. 18th
Thompson
27
Polson
19
Stephens
28
Dangerfield
20
Hedgman
29
Hubbard
21
Carter
30
Dean
22
Smith Septr
1st
Milner
23
Dekezer
2
Fleming
25
Gordon
3
Price
26
Weeden
4


May 26th 1757
Ensigns Hubbard & Price appointed Lts but to rank after Dangerfield & Fleming—This List is according to the Old Regulatn I know not wt Alterations may have been made since. I am Your most humble Servant

Wm Withers

